Citation Nr: 1145187	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an anterior left lower leg disability, to include as secondary to service connected residuals of a left lower anterior tibia laceration, claimed as a left ankle disability.

2.  Entitlement to service connection for a left knee disability, claimed as a left shin disability, to include as secondary to service connected residuals of a left lower anterior tibia laceration.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Esquire


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 29, 1989 to July 14, 1989.

These matters come before the Board of Veterans Appeals (Board) on appeal of a November 2006 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for a left ankle condition and a left shin condition.

Jurisdiction over these matters was transferred to the Atlanta, Georgia RO in approximately December 2006.  

The Veteran failed to appear for a RO (Travel Board) hearing scheduled in May 2011.  See 38 C.F.R. § 20.704(d) (2011).  In a letter dated the day prior to the scheduled hearing in May 2011, the Veteran's representative requested that this hearing be rescheduled due to the Veteran's incarceration.  This request to reschedule the hearing was denied by the undersigned Veterans Law Judge in November 2011 as good cause had not been shown.

The issue of entitlement to an increased rating for the residuals of a left lower anterior tibia laceration was raised by the Veteran's representative in a May 2011 Informal Hearing Presentation.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Id; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The service treatment records document a left knee lump in April 1989 and a left anterior lower leg laceration with "significant soft tissue loss" in May 1989.  An October 2008 opinion from Dr. P. S., the Veteran's private orthopedist, noted that the Veteran had posttraumatic arthritis as well as articular cartilage damage to the medial aspect of the knee as a result of a 1989 "index injury."  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  A VA examination is therefore required to determine the nature and etiology of the Veteran's claimed disabilities.

In the May 2011 Informal Hearing Presentation, the Veteran's representative cited to multiple VA treatment records from the VA Medical Center (VAMC) in Atlanta documenting the treatment of the Veteran's claimed disabilities.  These records are not contained in the claims file or the Veteran's electronic claims file.  As these records have been adequately identified and are relevant to the instant claims, they must be obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain records of the Veteran's treatment at the VA facilities in Atlanta as identified by the Veteran's representative in the May 2011 Informal Hearing Presentation.  

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  The RO/AMC should afford the Veteran a VA orthopedic examination to determine the nature and etiology of the Veteran's claimed left knee and anterior left lower leg disabilities.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a disorder of the left knee and/or the anterior left lower leg?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since June 2006.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disorder of the left knee and/or anterior left lower leg had its onset during the Veteran's periods of active duty service, including from March 1989 to July 1989; or, was any such disorder caused by any incident or event that occurred during his period of service?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed left knee and/or anterior left lower leg disabilities was caused by or related to his service connected residuals of a left lower anterior tibia laceration?

In making the assessments concerning these questions, the examiner is asked to discuss the impact, if any, that the April 1989 left knee lump and the May 1989 left tibia laceration had on any currently diagnosed disorder of the left knee and/or anterior left lower leg.  

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


